Gildersleeve, J.
We are satisfied, from a careful examination of the evidence in this case, that in constructing the bridge and its footways over the Harlem river the defendant, at the point where the plaintiff received her injury, interfered with a part of the public highway without authority or warrant of law therefor. The platform approach to the stairway leading to the footway of the bridge must be regarded as an appendage to and practically a part of the bridge. The defendant undertook to construct and maintain a bridge over the river “open for the free use of all persons desiring to pass and repass over the same on foot. ” The structure, without suitable approaches, would be useless to foot-passengers, and could not be said to be a bridge. The approaches are as necessary as the structure itself. Shear. & R. Neg. (3d Ed.) § 253; Hayes v. Railroad Co., 9 Hun, 63; Carpenter v. City of Cohoes, 81 N. Y. 24; Com. v. Deerfield, 6 Allen, 455. By the terms of defendant's contract, defendant was bound to keep “the bridge, and its foot-ways and approaches, and stairways and roofs, in complete order.” Also both principle and authority imposed upon the defendant the obligation of keeping the same in repair. Hayes v. Railroad Co., 9 Hun, 63, and cases above cited. One of the planks in said platform approach in some manner became loose, so that the end projected along the other planks of the platform, and the accident was caused by the plaintiff catching her toe against the end of this plank. This defective condition of the platform approach rendered a part of the public street unsafe for the ordinary purposes of travel, and constituted a nuisance. Wood, Nuis. §§ 20, 319, 324; Thomp. Highw. 274; Shear. & R. Neg. § 332; Ahern v. Steele, 115 N. Y. 203, 22 N. E. Rep. 193. The evidence under the law as we understand it, and as set forth in the authorities above quoted, placed the responsibility for the repair and maintenance of the platform approach in a safe condition upon the defendant. There was no evidence tending to make any other person or organization than the defendant responsible for the condition of the plank at the time the plaintiff fell. This was the instruction of the learned trial judge to the jury, and we find it to be correct. The defendant owed to the public the duty of keeping the highway, with which it had interfered, in as good a condition and as safe as it was before the interference. This obligation it did not keep. Any special damage arising from its failure in this respect furnishes ground for a *838private action without regard to the question of negligence on the part of the-defendant. Dygert v. Schenck, 23 Wend. 446; Congreve v. Smith, 18 N. Y. 79; Clifford v. Dam, 81 N. Y. 56; Mairs v. Association, 89 N. Y. 498; Wolf v. Kilpatrick, 101 N. Y. 146, 4 N. E. Rep. 188; Cohen v. Mayor, etc., 113 N. Y. 538, 21 N. E. Rep. 700. For these reasons the defendant was liable for the injury sustained by the plaintiff, unless her own negligence contributed.thereto. The question of contributory negligence on the part of the plaintiff was correctly left to the jury, and their conclusion in her'favor on .this point was fully justified by the evidence. An examination of the exceptions fails to disclose any rulings prejudical to the substantial rights of the defendant. The injury sustained by the plaintiff was serious; it caused her great suffering, and will give her pain and trouble all her life. We do-not think the damages awarded by the jury excessive. The judgment and order appealed from are affirmed, with costs. All concur.